                     IN TIIE UNITED STATES DISTRICT COURT
                 FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 No. 5:19-CV-32-D


RANDY DINGLE,                            )
                                         )
                       Plaintiff,        )
                                         )
                  v.                     )                      ORDER
                                         )
JOSEPHN. CALLAWAY, et al.,               )
                                         )
                       Defendants.       )


       On June 10, 2019, Joseph N. Callaway ("Callaway" or "defendanf') moved to dismiss

plaintiff's complaint [D.E. 13] andfiledamemoranduminsupport [D.E. 14]. See Fed. R. CivP.

12(b)(l), (2), (5), and (6). On June 28, 2019, plaintiff responded in opposition [D.E. 18].

       For the reasons stated in defendant's memorandum oflawin support ofdefendant's motion

to dismiss [D.E. 14], the court GRANTS the motion to dismiss [D.R 13] and DISMISSES Joseph

Callaway as a defendant.

       SO ORDERED. This _1_ day of August 2019.




                                                           United States District Judge
